PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/926,755
Filing Date: 20 Mar 2018
Appellant(s): GALETTO, Roman



__________________
Peter J. Schlueter
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 20, 2022.


As an initial matter, (1) instant specification was filed on March 20, 2018, not April 2, 2015 as indicated in the footnote at p. 3 of the Brief.  (2) the Examiner thanks Appellant for pointing out that the authorship Michalk et al (of record, blood 118(21): 1124-1125, Nov 18, 2011) at the footnote on page 6 of the Brief, should have been Cartellieri (first author).  For consistency, the Examiner will continue to refer the Cartellieri reference as “Michalk” to be consistent with the Office Action.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 16, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7, 11, 20-21, 43, 45, and 46 are rejected under 35 U.S.C. 103 as being unpatentable US Pat No. 10,221,245 (of record, Brogdon hereafter, claimed earlies priority to 61/802,629 filed March 16, 2013) in view of Dutour et al (of record, Advances in Hematology 1012: 1-10, January 5, 2012; PTO 892), Michalk et al (of record, now Cartellieri, Blood 118(21): 1124-1125, Nov 18, 2011; PTO 892), and US Pat No. 5,530,101 (of record, Queen hereafter, issued Jun 25, 1996; PTO 892) or US 20130309223 (of record, Sutherland hereafter, Published November 21, 2013; PTO 892) or WO2004043344 publication (of record, Lutz hereafter, published May 27, 2004; PTO 892). 
Regarding claims 1-2 and 43, Brogdon teaches chimeric antigen receptor comprising an extracellular antigen recognition domain, e.g., humanized antibody comprising VH and VL that specifically binds to CD19, col. 16, lines 36), a CD8α hinge (col. 43, line 20, col. 88), a CD8 transmembrane domain (col. 43, line 22-24, col. 88), and an intracellular signaling domain comprising a costimulatory domain e.g., 41-BB (aka CD137, see col. 22, col. 30, col. 45, line 59) and a primary signaling domain, e.g., CD3 zeta (see col. 21, SEQ ID NO: 43), see Figure 6A, col. 16, line 36, in particular.  
The reference CD8α hinge comprises the amino acid sequence of SEQ ID NO: 14, which is identical to the claimed SEQ ID NO: 3, see sequence alignment below:

US-14-214-728-14

  Query Match             100.0%;  Score 245;  DB 1;  Length 45;
  Best Local Similarity   100.0%;  


Qy          1 TTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAVHTRGLDFACD 45
              |||||||||||||||||||||||||||||||||||||||||||||
Db          1 TTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAVHTRGLDFACD 45
The reference CD8 transmembrane domain comprises the amino acid sequence of SEQ ID NO: 15, which is identical to the claimed SEQ ID NO: 6, see sequence alignment below:
US-14-214-728-15

  Query Match             100.0%;  Score 128;  DB 1;  Length 24;
  Best Local Similarity   100.0%;  
  Matches   24;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 IYIWAPLAGTCGVLLLSLVITLYC 24
              ||||||||||||||||||||||||
Db          1 IYIWAPLAGTCGVLLLSLVITLYC 24
The reference CD3-ζ signaling domain comprises the amino acid sequence of SEQ ID NO: 43, which is identical to the claimed SEQ ID NO: 9, see sequence alignment below:
US-14-214-728-43

  Query Match             100.0%;  Score 593;  DB 1;  Length 112;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 RVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYN 60

Qy         61 ELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 112

The reference 4-1BB intracellular domain comprises the amino acid sequence of SEQ ID NO: 16, which is identical to the claimed SEQ ID NO: 8, see col. 88, in particular. 
  Query Match             100.0%;  Score 232;  DB 1;  Length 42;
  Best Local Similarity   100.0%;  


Qy          1 KRGRKKLLYIFKQPFMRPVQTTQEEDGCSCRFPEEEEGGCEL 42
              ||||||||||||||||||||||||||||||||||||||||||
Db          1 KRGRKKLLYIFKQPFMRPVQTTQEEDGCSCRFPEEEEGGCEL 42

Regarding claim 20, Brogdon teaches an engineered immune cell such as T-lymphocyte expressing chimeric antigen receptor at its cell surface (CAR), see col. 70, col. 117, Example 4, col. 121, line 4, cell surface expression of humanized CART19, in particular.  
Regarding claim 21, Brogdon teaches and claims the immune cells is cytotoxic T cell (aka CD8+ T cell or CTL), see reference claim 31-32, in particular.
Brogdon does not teach the anti-CD33 monoclonal antibody comprises a heavy chain variable region (VH) and a light chain variable region (VL) wherein the VH region comprises the amino acid sequence of SEQ ID NO: 11 and the VL region comprises the amino acid sequence of SEQ ID NO: 12 or the VH region comprises the amino acid sequence of SEQ ID NO: 13 and the VL region comprises the amino acid sequence of SEQ ID NO: 14 or the VH region comprises the amino acid sequence of SEQ ID NO: 17 and the VL region comprises the amino acid sequence of SEQ ID NO: 18 as per claims 1, 7, 11, 43, 45, and 46.
However, Dutour teaches CD33 is a myeloid-specific sialic acid-binding receptor overexpressed on the cell surface of 90% of acute myeloid leukemia (AML) blasts, see p. 2, left col., in particular.  Dutour teaches CD33-CAR approach effectively enhances the anti-leukemic activity of cytokine induced killer (CIK) cells, and CD33-specific CAR-expressing EBV-CTLs can be redirected toward human CD33+ AML blasts in vitro and in vivo in a xenograft NOD-SCID mice model of AML, see p. 2, left col.  Dutour teaches the advantages of CD33-specific EBV-CTLs over anti-CD33 antibody gemtuzumab ozogamicin are their independence from the MDR1 pathways, a known factor of chemoresistance to 
Likewise, Michalk teaches the chimeric receptor approach is able to bypass many of the mechanisms by which tumors avoid immunorecognition, such as MHC down-regulation, lack of expression of costimulatory molecules, and induction of T cell suppression.  Acute myeloid leukemia (AML) is an intrinsically resistant disease and even though the majority of the patients initially respond to chemotherapy, the 3-year survival rate is still low. A promising target for immunotherapy of AML is CD33, which is absent on normal pluripotent hematopoietic stem cells and normal tissues, but is present on leukemic blasts in 85-90 % of adult and pediatric AML cases independent of the subtype of AML. Novel human CD33-specific CARs were constructed by fusing a CD33 specific scFv in series with CD3 zeta chain plus an additional costimulatory sequence derived from CD28 (Fig. 1A). Both native human CD8(+) and CD4(+) T cells engrafted with CD33-specific CARs exhibited antigen-specific cytokine secretion, proliferation and target cell lysis (Fig. 1B, C). Moreover, AML blast derived from patients were efficiently killed by allogeneic CAR-engrafted T cells.(Fig. 1D).  Next, the CD33-specific scFv was fully humanized and afterwards, incorporated into the CAR constructs. With this humanized CAR engrafted T cells from AML patients could be redirected against CD33+ cell lines and autologous AML blasts. Upon antigen-recognition, the modified T cells secreted high amount of inflammatory cytokines and efficiently killed the target cells.  The feasibility of the described method was not limited to CD33 specific CARs but was also functional for CARs equipped with scFvs of other specificities. Therefore, it might be universally applicable for the expansion and preparation of CAR modified T cell grafts in vitro before adoptive transfer back in patients.  Taken together, we describe novel humanized CD33-specific CARs 
Brogdon, Dutour and Michalk do not teach the particular anti-CD33 monoclonal antibody comprises a heavy chain variable region (VH) and a light chain variable region (VL) wherein the VH region comprises the amino acid sequence of SEQ ID NO: 11 and the VL region comprises the amino acid sequence of SEQ ID NO: 12 or the VH region comprises the amino acid sequence of SEQ ID NO: 13 and the VL region comprises the amino acid sequence of SEQ ID NO: 14 or the VH region comprises the amino acid sequence of SEQ ID NO: 17 and the VL region comprises the amino acid sequence of SEQ ID NO: 18 as per claims 1, 7, 11, 43, 45, and 46.
However, Queen teaches humanized M195 antibody that binds to CD33, which is substantially non-immunogenic in humans, yet easily and economically produced in a manner suitable for therapeutic formulation and other uses, e.g., treating leukemia, see entire document, col. 9, Fig 37A and B, col. 29-31, in particular.  The reference heavy chain variable region comprises the amino acid sequence of SEQ ID NO: 56, which is 100% identical to the claimed SEQ ID NO: 11 (aka at least 90% identical and 95% identical), see sequence alignment below:
US-07-634-278-56

  Query Match             100.0%;  Score 618;  DB 3;  Length 116;
  Best Local Similarity   100.0%;  
  Matches  115;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLQQSGPELVKPGASVKISCKASGYTFTDYNMHWVKQSHGKSLEWIGYIYPYNGGTGY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLQQSGPELVKPGASVKISCKASGYTFTDYNMHWVKQSHGKSLEWIGYIYPYNGGTGY 60

Qy         61 NQKFKSKATLTVDNSSSTAYMDVRSLTSEDSAVYYCARGRPAMDYWGQGTSVTVS 115
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NQKFKSKATLTVDNSSSTAYMDVRSLTSEDSAVYYCARGRPAMDYWGQGTSVTVS 115


US-07-634-278-54

  Query Match             100.0%;  Score 584;  DB 3;  Length 111;
  Best Local Similarity   100.0%;  
  Matches  111;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVLTQSPASLAVSLGQRATISCRASESVDNYGISFMNWFQQKPGQPPKLLIYAASNQGS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVLTQSPASLAVSLGQRATISCRASESVDNYGISFMNWFQQKPGQPPKLLIYAASNQGS 60

Qy         61 GVPARFSGSGSGTDFSLNIHPMEEDDTAMYFCQQSKEVPWTFGGGTKLEIK 111
              |||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GVPARFSGSGSGTDFSLNIHPMEEDDTAMYFCQQSKEVPWTFGGGTKLEIK 111
Both Brogdon, Dutour and Queen do not teach the anti-CD33 monoclonal antibody comprises a heavy chain variable region (VH) and a light chain variable region (VL) wherein the VH region comprises the amino acid sequence of SEQ ID NO: 13 and the VL region comprises the amino acid sequence of SEQ ID NO: 14.
However, Sutherland teaches humanized antibody m2H12 that binds to human CD33 for treating CD33-expressing cancers, e.g., acute myeloid leukemia (AML), myelodysplastic syndrome (MDS), acute promyelocytic leukemia (APL), chronic myelogenous leukemia (CML), chronic myelomonocytic leukemia (CMML), a chronic myeloproliferative disorder, precursor B-cell acute lymphoblastic leukemia (preB-ALL), precursor T-cell acute lymphoblastic leukemia (pre T-ALL), multiple myeloma (MM), mast cell disease, and myeloid Sarcoma, see para. [0029], [0052], [0053], [0122]. 
The reference heavy chain variable region comprises the amino acid sequence of SEQ ID NO: 56, which is 100% identical to the claimed SEQ ID NO: 13 (aka at least 90% or 95% identical), see Figure 1A, sequence alignment below:
  Query Match             100.0%;  Score 629;  DB 20;  Length 117;

  Matches  117;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLQQSGPELVRPGTFVKISCKASGYTFTNYDINWVNQRPGQGLEWIGWIYPGDGSTKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLQQSGPELVRPGTFVKISCKASGYTFTNYDINWVNQRPGQGLEWIGWIYPGDGSTKY 60

Qy         61 NEKFKAKATLTADKSSSTAYLQLNNLTSENSAVYFCASGYEDAMDYWGQGTSVTVSS 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEKFKAKATLTADKSSSTAYLQLNNLTSENSAVYFCASGYEDAMDYWGQGTSVTVSS 117

The reference light chain variable region comprises the amino acid sequence of SEQ ID NO: 54, which is 100% identical to the claimed SEQ ID NO: 14 (aka at least 90% or 95% identity), see Figure 1B, sequence alignment below: 
  Query Match             100.0%;  Score 563;  DB 20;  Length 108;
  Best Local Similarity   100.0%;  
  Matches  108;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIKMTQSPSSMYASLGERVIINCKASQDINSYLSWFQQKPGKSPKTLIYRANRLVDGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIKMTQSPSSMYASLGERVIINCKASQDINSYLSWFQQKPGKSPKTLIYRANRLVDGVPS 60

Qy         61 RFSGSGSGQDYSLTISSLEYEDMGIYYCLQYDEFPLTFGAGTKLELKR 108
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGQDYSLTISSLEYEDMGIYYCLQYDEFPLTFGAGTKLELKR 108

Brogdon, Dutour, Queen and Sutherland do not teach the anti-CD33 monoclonal antibody comprises a heavy chain variable region (VH) and a light chain variable region (VL) wherein the VH region comprises the amino acid sequence of SEQ ID NO: 17 and the VL region comprises the amino acid sequence of SEQ ID NO: 18.
However, Lutz teaches anti-CD33 antibody My9-6 for treating a subject having a disease where CD33 is expressed, such as myelodysplastic syndrome, acute myeloid leukemia, chronic myeloid leukemia or pro-myelocytic leukemia, see entire document, abstract, in particular. 

  Query Match             100.0%;  Score 622;  DB 5;  Length 118;
  Best Local Similarity   100.0%;  
  Matches  118;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLQQPGAEVVKPGASVKMSCKASGYTFTSYYIHWIKQTPGQGLEWVGVIYPGNDDISY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLQQPGAEVVKPGASVKMSCKASGYTFTSYYIHWIKQTPGQGLEWVGVIYPGNDDISY 60

Qy         61 NQKFKGKATLTADKSSTTAYMQLSSLTSEDSAVYYCAREVRLRYFDVWGAGTTVTVSS 118
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NQKFKGKATLTADKSSTTAYMQLSSLTSEDSAVYYCAREVRLRYFDVWGAGTTVTVSS 118
120
The reference light chain variable region comprises the amino acid sequence of SEQ ID NO: 8, which is 100% identical to the claimed SEQ ID NO: 18 (aka at least 90% or 95% identity), see sequence alignment below: 
  Query Match             100.0%;  Score 581;  DB 5;  Length 113;
  Best Local Similarity   100.0%;  
  Matches  113;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NIMLTQSPSSLAVSAGEKVTMSCKSSQSVFFSSSQKNYLAWYQQIPGQSPKLLIYWASTR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 NIMLTQSPSSLAVSAGEKVTMSCKSSQSVFFSSSQKNYLAWYQQIPGQSPKLLIYWASTR 60

Qy         61 ESGVPDRFTGSGSGTDFTLTISSVQSEDLAIYYCHQYLSSRTFGGGTKLEIKR 113
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ESGVPDRFTGSGSGTDFTLTISSVQSEDLAIYYCHQYLSSRTFGGGTKLEIKR 113

Lutz teaches the antibody inhibits the growth of CD33-expressing cells, see p. 21, in particular. 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to substitute the VH and VL of a known monoclonal anti-CD19 scFv antibody in the chimeric antigen receptor (CAR) of Brogdon for the VH and VL for the humanized anti-CD33 monoclonal antibody as taught by Queen, 
One of ordinary skill in the art would have been motivated to substitute the antibody specific for CD19 in the chimeric antigen receptor (CAR) of Brogdon for the CD33 specific antibody to redirect T cells to CD33 expressing AML because Dutour teaches the advantages of CD33-CAR approach are that it effectively enhances CD33-specific tumor cell killing (AML), and prolonged persistence compared to monoclonal antibody therapy (see p. 2, left col) and eradication of this subpopulation of CD33 expressing AML stem cells by targeting CD33 is predicted to give therapeutic benefit, e.g., reduce relapsed in treated patients, see p. 8, left col.
The person of ordinary skill in the art would have had a reasonable expectation of success in selecting the chimeric antigen receptor structure of Brogdon to make the CD33-specific chimeric antigen receptor (CAR) using the VH and VL from any one of the known FDA approved anti-CD33 antibodies as taught by Dutour, Queen, Sutherland or Lutz because Brogdon teaches the typical CAR structure comprises leader sequence, VH-VL-CD8α hinge-CD8α transmembrane domain (TM), 4-1BB (CD137) and CD3 ζ intracellular domain, using well-established, standard molecular cloning techniques, see col. 88, in particular.  
One of ordinary skill in the art would have been motivated to include 41BB (aka CD137) in order to improve T cell intracellular signaling and in vivo persistent of CAR T cells, and one of ordinary skill in the art would have been motivated to include the CD8α hinge to reduce steric hindrance, just like that of Brogdon et al.  
One of ordinary skill in the art would have been motivated to make CD33-specific CAR T cells because Michalk teaches CD33 is a promising target for AML, which is absent on normal pluripotent 
In this case, simple substitution of a known element e.g., extracellular ligand binding domain, e.g., VH and VL that binds to CD19 for VH and VL that binds to CD33 would expected to obtain CD33 specific CAR with predictable results, CD33-specific CAR comprising VH-VL-CD8α hinge-CD8α transmembrane domain-41BB (CD137) and CD3ζ intracellular.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
One of ordinary skill in the art would have been motivated to use the humanized anti-CD33 antibody of Queen because Queen teaches that humanized M195 antibody that binds to CD33 is substantially non-immunogenic in humans, yet easily and economically produced in a manner suitable for therapeutic formulation and other uses, e.g., treating leukemia, see entire document, col. 9, Fig 37A and B, col. 29-31, in particular.  
One of ordinary skill in the art would have been motivated to use the humanized antibody m2H12 of Sutherland that binds to human CD33 because Sutherland teaches the humanized antibody m2H12 that binds to human CD33 is useful for treating CD33-expressing cancers, e.g., acute myeloid leukemia (AML), myelodysplastic syndrome (MDS), acute promyelocytic leukemia (APL), chronic myelogenous leukemia (CML), chronic myelomonocytic leukemia (CMML) and Dutour teaches CD33-specific CAR can redirect activated antigen-specific cytotoxic T cells to CD33+ AML cells and killing tumor cells.  
One of ordinary skill in the art would have been motivated to use the anti-CD33 antibody My9-6 of Lutz because Lutz teaches anti-CD33 antibody My9-6 is for treating a subject having a disease where CD33 is expressed, such as myelodysplastic syndrome, acute myeloid leukemia, chronic myeloid leukemia or pro-myelocytic leukemia (see entire document, abstract, in particular) and Dutour teaches 
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 6, September 2007), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A)    Combining prior art elements according known methods to yield predictable results.
B)    Simple substitution of one known element for another to obtain predictable results.
C)    Use of known technique to improve similar products in the same way.
D)    Applying known technique to a known product ready for improvement to yield predictable
results.
E)    “Obvious to try” — choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
F)    Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference to arrive at the claimed invention.
In this case, simple substitution of a known VH and VL in the CAR comprising VH-VL-CD8α hinge-CD8α transmembrane domain-41BB (CD137) and CD3ζ intracellular domain of Brogdon for any one of VH and VL from the humanized anti-CD33 monoclonal antibody as taught by Queen, Sutherland or Lutz would produce the same CD33-specific chimeric antigen receptor expressed by T cells for targeting T cells to CD33 expressing cancer cells as taught by Dutour or Michalk. 
In this case, combining the humanized monoclonal antibody comprising a VH and a VL that binds to human CD33 of Queen or Sutherland or Lutz with the CD8α hinge, CD8α transmembrane 
In this case, “the combination of familiar elements according to known method” is likely to be obvious when it does no more than yield predictable results.'" KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
 “The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.'" See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Com., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Claim 22 stand rejected under 35 U.S.C. 103 as being unpatentable over US Pat No. 10,221,245 (of record, Brogdon hereafter, claimed earlies priority to 61/802,629 filed March 16, 2013) in view of Dutour et al (newly cited, Advances in Hematology 1012: 1-10, January 5, 2012; PTO 892),  Michalk et al (Blood 118(21): 1124-1125, Nov 18, 2011; PTO 892) and US Pat No. 5,530,101 (of record, Queen hereafter, issued Jun 25, 1996; PTO 892) or US 20130309223 (of record, Sutherland hereafter, Published November 21, 2013; PTO 892) or WO2004043344 publication (of record, Lutz hereafter, published May 27, 2004; PTO 892) as applied to claims 1-2, 7, 11, 20-21, 43, 45, and 46 mentioned above and further in view of Torikai et al (of record, Blood 119(2): 5697-5705, June 14, 2012; PTO 892).  
The combine teachings of Brogdon, Dutour, Michalk and Queen, or Sutherland or Lutz have been discussed supra.
The references above do not teach the CD33 specific chimeric antigen receptor engineered immune cell wherein expression of T cell receptor (TCR) is suppressed as per claim 22.
However, Torikai teaches clinical-grade T cells are genetically modified ex vivo to express a chimeric antigen receptor (CAR) to redirect specificity to a tumor associated antigen (TAA) thereby conferring antitumor activity in vivo.  T cells expressing a CD19-specific CAR recognize B-cell malignancies in multiple recipients independent of major histocompatibility complex (MHC) because the specificity domains are cloned from the variable chains of a CD19 monoclonal antibody.  Torikai further teaches a major step toward eliminating the need to generate patient-specific T cells by generating universal allogeneic TAA-specific T cells from one donor that might be administered to multiple recipients. This was achieved by genetically editing CD19-specific CAR+ T cells to eliminate expression of the endogenous (T-cell receptor (TCR) to prevent a graft-versus-host response without compromising CAR-dependent effector functions, see entire document, abstract, in particular. The “universal” CAR+ T cells specifically lysed primary targets and cell lines.
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to genetically knockout the endogenous TCR in CAR T cell as taught by Torikai to improve the CD33-specific CAR T cells of Brogdon, Dutour, Michalk and Queen, or Sutherland or Lutz the same way with a reasonable expectation of success, e.g., universal CD33 specific CAR+ T cells that specifically lysed primary targets in multiple recipients independent of major histocompatibility complex (MHC).

One of ordinary skill in the art would have been motivated to do so because Torikai teaches eliminating endogenous TCR in CAR T cells would prevent a graft-versus-host response without compromising CAR-dependent effector functions, see entire document, abstract, in particular.
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 6, September 2007), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A)    Combining prior art elements according known methods to yield predictable results.
B)    Simple substitution of one known element for another to obtain predictable results.
C)    Use of known technique to improve similar products in the same way.
D)    Applying known technique to a known product ready for improvement to yield predictable
results.
E)    “Obvious to try” — choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
F)    Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference to arrive at the claimed invention.
In this case, “Simple substitution of one known element e.g., monoclonal antibody for another would obtain CD33 specific CAR with predictable results.
KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.'" See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Com., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Claims 22, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No. 10,221,245 (Brogdon hereafter, of record, claimed earlies priority to 61/802,629 filed March 16, 2013) in view of Dutour et al (of record, Advances in Hematology 1012: 1-10, January 5, 2012; PTO 892), Michalk et al (of record, Blood 118(21): 1124-1125, Nov 18, 2011; PTO 892) and US Pat No. 5,530,101 (of record, Queen hereafter, issued Jun 25, 1996; PTO 892) or US 20130309223 (of record, Sutherland hereafter, Published November 21, 2013; PTO 892) or WO2004043344 publication (Lutz hereafter, of record, published May 27, 2004; PTO 892) as applied to claims 1-2, 7, 11, 20-21, 43, 45, and 46 mentioned above and further in view of WO2013/176915 (of record, Smith hereafter, published Nov 28, 2013; PTO 892).
Brogdon, Dutour, Michalk and Queen, Sutherland or Lutz have been discussed supra.
The references above do not teach the CD33 specific chimeric antigen receptor engineered immune cell wherein the cell is resistant to at least one immunosuppressive drug or a chemotherapy drug as per claim 24.
However, Smith teaches methods for modified T cells e.g., CAR T cells (see p. 2) that are resistant to immunosuppressive drugs such as Alemtuzumab or glucocorticoid steroids, see abstract, p. 2, p. 6. These modified allogenic T cells are expected to expand more efficiently in patient’s blood, where they can target tumor cells or infected cells, see p. 6.  Smith further teaches suppressing TCR expression by inactivating TCR alpha or TCR beta chain to eliminate CD3 signaling and preventing recognition of alloantigen and thus Graft versus Host disease (GVHD), see p. 4, in particular.
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to genetically knockout the TCR in CAR T cell as taught by Smith to improve the CD33-specific CAR T cells of Brogdon, Dutour, Michalk and Queen, or Sutherland or Lutz the same way with a reasonable expectation of success, e.g., CD33 specific CAR+ T cells that prevent recognition of alloantigen and thus Graft versus Host disease (GVHD) and thereby suppressing CD33 expression (aka killing CD33 expressing cancer cells). 
One of ordinary skill in the art would have been motivated to inactivate the TCR expression because Smith teaches it is possible to inactivate TCR in CAR T cells to eliminate the TCR from the surface of the cell and prevent recognition of host tissue as foreign by TCR of allogenic and thus avoid Graft versus Host Disease (GVHD), see p. 34-35 and 38.

Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 6, September 2007), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar products in the same way.
D) Applying known technique to a known product ready for improvement to yield predictable results.
E) “Obvious to try”  --- choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
F)  Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference to arrive at the claimed invention.
In this case, “Simple substitution of one known element e.g., monoclonal antibody for another would obtain CD33 specific CAR with predictable results.
In this case, applying known method of knocking out TCR gene and/or gene encoding for immunosuppressive agent expression of Smith to known CD33 specific CAR T cells of Brogdon and KSR Int 7 Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
“The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.'" See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Com., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary. 
(2) Response to Argument
In response to appellant's argument at p. 7 that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

At page 8 of the brief, appellant states that Brogdon fails to each, suggest, or disclose CAR T cell treatment targeting CD33-expressing tumor cells, which is the subject matter of the currently pending 

Appellant’s arguments have been fully considered but have not found persuasive because “non-obvious cannot be established by attacking references individually where the rejection is based upon the teachings of a combination of references.”  In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986). Appellant’s arguments do not provide a reason why the combination of references cited by the Examiner do not teach the elements of the chimeric antigen receptor claimed by Appellant.
Pending claims on appeal are product claims, not CAR T cell treatment targeting CD33-expressing tumor cells (method claims) as argued.  
In response to the argument that Brogdon fails to each, suggest, or disclose CAR T cell treatment targeting CD33-expressing tumor cells, Dutour teaches CD33 binding domain, e.g., anti-CD33 antibody gemtuzumab for targeting EBV-CTL (immune cell) to CD33 expressing cancer, e.g., acute myeloid leukemia, see p. 4, Results, left col., Transduced EBV-CTLs stably express the anti-CD33 CAR, in particular.  Likewise, Michalk teaches CD33 is a promising target for AML, which is absent on normal pluripotent hematopoietic stem cells, and normal tissues, but is present on leukemic blast in 85-90% of adult and pediatric AML cases independent of the subtype of AML.  Michalk teaches CD33 binding domain, e.g., CD33 specific scFv, fully humanized, and incorporated into the chimeric antigen receptors (CARs) to redirect T cells to CD33+ cancer cells e.g., AML blasts, see abstract, in particular. 

At page 8 last paragraph,  Appellant submits that despite being among the first antigens identified for the treatment of AML using monoclonal antibodies in 2005,3 Brogdon discloses (more than 10 years later) that treatment with CD19 CARs can further include treatment with a second, CD123-specific CAR. Brogdon, col. 14, lines 48-57. As will be discussed further below, this underscores that one of ordinary skill in the art at the time the present application was filed would not have been motivated to treat a hematological cancer by targeting CD33, until Appellant demonstrated its efficacy using the CAR 

Appellant’s arguments have been fully considered but have not found persuasive.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, one of ordinary skill in the art at the time the application was filed would have been motivated to make a CD33 specific chimeric antigen receptor by replacing the extracellular ligand binding domain that binds to CD19 in the chimeric antigen receptor (CAR) of Brogdon for the CD33 specific antibody because Michalk (2011) teaches CD33 is a promising target for AML, which is absent on normal pluripotent hematopoietic stem cells, and normal tissues, but is present on leukemic blast in 85-90% of adult and pediatric AML cases independent of the subtype of AML.  Michalk teaches CD33 binding domain, e.g., CD33 specific scFv, fully humanized, and incorporated into the chimeric antigen receptors (CARs) to redirect T cells to CD33+ cancer cells e.g., AML blasts, see abstract, in particular.  Likewise, Dutour (2012) teaches CD33 binding domain, e.g., anti-CD33 antibody gemtuzumab for targeting EBV-CTL (immune cell) to CD33 expressing cancer, e.g., acute myeloid leukemia, see p. 4, Results, left col., Transduced EBV-CTLs stably express the anti-CD33 CAR, in particular.  Further, the claims on appeal are not drawn to a method of treating hematological cancer by targeting CD33.   

At page 9 of the brief, Appellant submits that Queen, Sutherland, and Lutz each disclose monoclonal antibodies having scFv regions that are included as part of the extracellular ligand binding domains of the CD33-specific CARs of the currently pending claims. However, Queen, Sutherland, and Lutz are all completely silent as to the use of CAR T cell therapy for the treatment of a hematologic 4  For example, Appellant submits that monoclonal antibodies and CAR T cells, even when they share the same antigen specificity, use very different mechanisms to eliminate the targeted tumor cells. Specifically, CAR T cells directly lyse the tumor cells upon engaging the antigen using the physiologic cytotoxic machinery of killer cells. Additionally, CAR T cells appear advantageous compared to monoclonal antibodies in that they can target tumor cells that express antigens at relatively low levels, levels which would escape recognition by monoclonal antibodies. In contrast, high numbers of antigen molecules are required for monoclonal antibodies to efficiently activate either antibody-dependent cellular cytotoxicity (ADCC) or the complement cascade.  However, this advantageous characteristic of CAR T cells has drawbacks, as CAR-mediated recognition of cells with low antigen expression raises the concern of “on target” but “off tumor” toxicity if the antigen is shared at certain levels by the normal compartment from which the tumor originates or by other normal cells and tissues. Thus, Appellant submits that one of ordinary skill in the art would readily acknowledge that therapeutic monoclonal antibody candidates are not directly translatable for use in CAR T cell therapy. As pointed out above, the expression level of a given antigen in a target tumor cell, as well as its corresponding expression in non-target (i.e., non-tumor) cells is of primary concern when assessing potential therapeutic efficacy of a chimeric antigen receptor. For example, Queen discloses that the “CD33 antigen is found on the surface of progenitors of myeloid cells and of the leukemic cells of most cases of AML, but not on lymphoid cells or non-hematopoietic cells.” Queen, col. 29, lines 40-44 (emphasis added).
Appellant’s arguments have been fully considered but have not found persuasive.  
Contrary to appellant’s assertion of “allogeneic T cell therapy”, none of the claims are drawn to “allogenic T cell therapy”.  The claims on appeal are drawn to a product, a chimeric antigen receptor that 
Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must. be established by factual evidence." See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit 
Appellant does not point to the discussion in the specification for any “on target” but “off tumor” toxicity for the claimed CAR or what was unexpected or to testimony of what an ordinary skilled in the art would have considered to be unexpected at the time.  

	 In response to the argument that Queen, Sutherland and Lutz are all completely silent as to the use of CAR T cell therapy, the concept of using CD33 specific scFv antibody in chimeric antigen receptor to redirect immune cell, e.g., T cell to CD33 expressing cancer cell has been demonstrated by Dutour and Michalk.  
Dutour, of record, teaches CD33 is a myeloid-specific sialic acid-binding receptor overexpressed on the cell surface of 90% of acute myeloid leukemia (AML) blasts.  Dutour teaches in patients with CD33+ AML, leukemic stem cells are considered a major cause of relapse based on their repopulating capacity and thus represent a critical target for AML-specific therapies, see p. 8, left col.  Dutour teaches contrary to other monoclonal antibody-based strategies, escape mechanism toward gemtuzumab ozogamicin are not driven by down-regulation of CD33 on tumor cells.  Dutour teaches the use of anti-CD33 antibody to redirect immune cells to CD33 expressing tumor cells.  Dutour teaches CD33-specific CAR-expressing EBV-CTLs should provide all the benefits of a T-cell based immune effect:  tumor cell killing in particular via an intrinsic antibody-dependent cellular cytotoxic effect, cytokine release, improved tumor penetration, and prolonged persistence compared to monoclonal therapy, and tumor escape by down-regulation of CD33 on tumor cells, see p. 2, left col.  
Likewise, Michalk teaches a promising target for immunotherapy of AML is CD33, which is absent on normal pluripotent hematopoietic stem cells and normal tissues, but is present on leukemic blasts in 85-90% of adult and pediatric AML cases independent of the subtype of AML, see abstract.  

At page 10 of the Brief, appellant states that as with Queen, Sutherland and Lutz are completely silent as to the use of CAR T cell therapy to target CD33-specific hematologic cancers. Despite the fact that CD33 was among the first antigens identified for the treatment of AML using monoclonal antibodies, and the fact that CAR T cell therapy was well-established, neither Sutherland nor Lutz contemplate the use of CD33-specific CARs. Similar to Queen, Lutz discloses that CD33 is expressed in myeloid precursor cells and leukemic cells (see, e.g., Lutz, p. 1, paragraph 5), which again demonstrates that it was recognized in the art that the high degree of CD33 expression in non-cancerous cells could be problematic for therapeutic approaches that have been shown to have off-target toxicity (e.g., CAR T cell therapy).  Additionally, both Sutherland and Lutz disclose the use of CD33 monoclonal antibodies conjugated to “cytotoxic moieties” to form antibody-drug conjugates (Sutherland) and “immunoconjugates comprising a drug or prodrug” (Lutz), which further distinguish Sutherland and Lutz from the subject matter of the currently pending claims. That is, the allogeneic CAR T cell therapy described in the present application relies on the cytotoxic effects of the T cells themselves and, therefore, do not require any additional cytotoxic moieties to target tumor cells.
Taken together, Appellant asserts that the disclosure of anti-CD33 monoclonal antibodies in Queen, Sutherland, and Lutz in no way provides the requisite motivation to one of ordinary skill in the art to generate and use the CD33 CARs of the currently pending claims by replacing the CD19 antigen 

Appellant’s arguments have been fully considered but have not found persuasive.  
In response to the argument that neither Queen, Sutherland nor Lutz teaches the use of CD33-specific CARs to target CD33-specific hematologic cancers, Dutour teaches the use of anti-CD33 antibody to redirect immune cells to CD33 expressing tumor cells.  Dutour teaches CD33-specific CAR-expressing EBV-CTLs should provide all the benefits of a T-cell based immune effect:  tumor cell killing in particular via an intrinsic antibody-dependent cellular cytotoxic effect, cytokine release, improved tumor penetration, and prolonged persistence compared to monoclonal therapy, and tumor escape by down-regulation of CD33 on tumor cells, see p. 2, left col.   Likewise, Michalk teaches immune cells e.g., human CD8+ and CD4+ T cells engrafted with CD33-specific chimeric antigen receptors (CARs) exhibited antigen-specific cytokine secretion, proliferation and target cell lysis, see abstract, in particular. 

In response to the argument that the disclosure of anti-CD33 monoclonal antibodies in Queen, Sutherland, and Lutz in no way provides the requisite motivation to one of ordinary skill in the art to generate and use the CD33 CARs of the currently pending claims by replacing the CD19 antigen binding domain of the CARs disclosed in Brogdon, the test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art, In re Keller, 642 F.2d 413, 425 (CCPA 1981) (citing cases), and that one cannot show nonobviousness by attacking references individually where the Examiner bases the rejection on a combination of references, In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (citing Keller, 642 F.2d at 425).  
In this case, the teachings of Brogdon pertaining to the success of chimeric antigen receptor (CAR) to redirect immune cell to CD19 expressing cancer cells, the teaching of Dutour pertaining to the success of using of anti-CD33 antibody in targeting CD33 specific CAR-expressing EBV-CTLs, the 

At page 11, Appellant asserts that Dutour (p. 8 left col.) actually discloses advantages of “CD33-specific EBV-CTLs over gemtuzumab ozogamicin,” and that “the administration of chimeric T cells endowed per se with anti-tumoral activity may prove more effective than the use of monoclonal antibodies” (emphasis added). That is, Dutour discloses “modified human Epstein Barr Virus-(EBV-) specific cytotoxic T cells with an anti- CD33.CAR,” and that the “genetic modification of Epstein Barr Virus-specific-CTLs (EBV- CTLs) with tumor-specific CAR is particularly attractive because most individuals are persistently infected with EBV and express viral antigens in epithelial cells and B lymphocytes.” Dutour, p. 2, rt. col. Dutour fails to disclose both CD33 CARs expressed by non-EBV-specific T cells generally, and more specifically, fails to disclose the CD33 CARs comprising the architecture encompassed by the currently pending claims. Indeed, Dutour clearly recognizes the need to use EBV-CTLs in addition to CD33 CARs because “the in vivo efficacy of CAR-expressing T cells is limited because the engagement of the CAR alone is usually not sufficient to mediate the critical costimulatory signals necessary for complete activation and persistence of genetically engineered T cells in vivo.” Dutour, p. 1, rt. col. 


In response to the argument that Dutour fails to disclose both CD33 CARs expressed by non-EBV-specific T cells generally, it is noted that claim 20 recite an engineered immune cell expressing CAR.  The immune cell is not limited to any particular type.  Dependent claim 21 recites one of the cell is cytotoxic T lymphocyte (aka CTL).  Dutour discloses targeting CD33+ AML cells with CD33-specific CAR-expressing-EBV-CTLs should provide all the benefits of a T-cell-based immune effect:  tumor cell killing and prolonged persistence compared to monoclonal therapy, see p. 2, left col.  Furthermore, Brogdon teaches and claims the immune cells is a cytotoxic T cell (aka CD8+ T cell, see reference claim 31-32, in particular.   
In response to the argument that Dutour fails to disclose the CD33 CARs comprising the architecture encompassed by the currently pending claims, e.g., CAR comprising (a) an extracellular ligand binding domain comprising a heavy chain variable region (Vu) and a light chain variable region (VL) from a monoclonal anti-CD33 antibody; (b) a CD8a hinge having an amino acid sequence set forth in SEQ ID NO: 4; (c) a CD8a transmembrane domain having an amino acid sequence set forth in SEQ ID NO: 6; and (d) a cytoplasmic domain comprising a CD3-ζ signaling domain having an amino acid sequence set forth in SEQ ID NO: 9, and a co-stimulatory domain from 4-1BB having an amino acid sequence set forth in SEQ ID NO: 8, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, Brogdon teaches the typical chimeric antigen receptor comprises an extracellular antigen recognition domain, e.g., humanized antibody comprising VH and VL that specifically binds to CD19, col. 16, lines 36), a CD8α hinge (col. 43, line 20, col. 88), a CD8 transmembrane domain (col. 43, line 22-24, col. 88), and an intracellular signaling domain comprising a costimulatory domain e.g., 41-BB 
The reference CD8α hinge comprises the amino acid sequence of SEQ ID NO: 14, which is identical to the claimed SEQ ID NO: 3, see sequence alignment below:
US-14-214-728-14

  Query Match             100.0%;  Score 245;  DB 1;  Length 45;
  Best Local Similarity   100.0%;  
  Matches   45;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAVHTRGLDFACD 45
              |||||||||||||||||||||||||||||||||||||||||||||
Db          1 TTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAVHTRGLDFACD 45
The reference CD8 transmembrane domain comprises the amino acid sequence of SEQ ID NO: 15, which is identical to the claimed SEQ ID NO: 6, see sequence alignment below:
US-14-214-728-15

  Query Match             100.0%;  Score 128;  DB 1;  Length 24;
  Best Local Similarity   100.0%;  
  Matches   24;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 IYIWAPLAGTCGVLLLSLVITLYC 24
              ||||||||||||||||||||||||
Db          1 IYIWAPLAGTCGVLLLSLVITLYC 24
The reference CD3-ζ signaling domain comprises the amino acid sequence of SEQ ID NO: 43, which is identical to the claimed SEQ ID NO: 9, see sequence alignment below:
US-14-214-728-43

  Query Match             100.0%;  Score 593;  DB 1;  Length 112;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 RVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYN 60


              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 112

The reference 4-1BB intracellular domain comprises the amino acid sequence of SEQ ID NO: 16, which is identical to the claimed SEQ ID NO: 8, see col. 88, in particular. 
  Query Match             100.0%;  Score 232;  DB 1;  Length 42;
  Best Local Similarity   100.0%;  
  Matches   42;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KRGRKKLLYIFKQPFMRPVQTTQEEDGCSCRFPEEEEGGCEL 42
              ||||||||||||||||||||||||||||||||||||||||||
Db          1 KRGRKKLLYIFKQPFMRPVQTTQEEDGCSCRFPEEEEGGCEL 42

Brogdon does not teach the anti-CD33 monoclonal antibody comprises a heavy chain variable region (VH) and a light chain variable region (VL) wherein the VH region comprises the amino acid sequence of SEQ ID NO: 11 and the VL region comprises the amino acid sequence of SEQ ID NO: 12 or the VH region comprises the amino acid sequence of SEQ ID NO: 13 and the VL region comprises the amino acid sequence of SEQ ID NO: 14 or the VH region comprises the amino acid sequence of SEQ ID NO: 17 and the VL region comprises the amino acid sequence of SEQ ID NO: 18 as per claims 1, 7, 11, 43, 45, and 46.
However, Queen teaches humanized M195 antibody that binds to CD33 that are substantially non-immunogenic in humans, yet easily and economically produced in a manner suitable for therapeutic formulation and other uses, e.g., treating leukemia, see entire document, col. 9, Fig 37A and B, col. 29-31, in particular.  The reference heavy chain variable region comprises the amino acid sequence of SEQ ID NO: 56, which is 100% identical to the claimed SEQ ID NO: 11 (aka at least 90% identical and 95% identical), see sequence alignment below:


  Query Match             100.0%;  Score 618;  DB 3;  Length 116;
  Best Local Similarity   100.0%;  
  Matches  115;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLQQSGPELVKPGASVKISCKASGYTFTDYNMHWVKQSHGKSLEWIGYIYPYNGGTGY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLQQSGPELVKPGASVKISCKASGYTFTDYNMHWVKQSHGKSLEWIGYIYPYNGGTGY 60

Qy         61 NQKFKSKATLTVDNSSSTAYMDVRSLTSEDSAVYYCARGRPAMDYWGQGTSVTVS 115
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NQKFKSKATLTVDNSSSTAYMDVRSLTSEDSAVYYCARGRPAMDYWGQGTSVTVS 115

The reference light chain variable region comprises the amino acid sequence of SEQ ID NO: 54, which is 100% identical to the claimed SEQ ID NO: 12 (aka at least 90% identity and 95% identity), see sequence alignment below:
US-07-634-278-54

  Query Match             100.0%;  Score 584;  DB 3;  Length 111;
  Best Local Similarity   100.0%;  
  Matches  111;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVLTQSPASLAVSLGQRATISCRASESVDNYGISFMNWFQQKPGQPPKLLIYAASNQGS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVLTQSPASLAVSLGQRATISCRASESVDNYGISFMNWFQQKPGQPPKLLIYAASNQGS 60

Qy         61 GVPARFSGSGSGTDFSLNIHPMEEDDTAMYFCQQSKEVPWTFGGGTKLEIK 111
              |||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GVPARFSGSGSGTDFSLNIHPMEEDDTAMYFCQQSKEVPWTFGGGTKLEIK 111
Both Brogdon, Dutour and Queen do not teach the anti-CD33 monoclonal antibody comprises a heavy chain variable region (VH) and a light chain variable region (VL) wherein the VH region comprises the amino acid sequence of SEQ ID NO: 13 and the VL region comprises the amino acid sequence of SEQ ID NO: 14.
However, Sutherland teaches humanized antibody m2H12 that binds to human CD33 for treating CD33-expressing cancers, e.g., acute myeloid leukemia (AML), myelodysplastic syndrome (MDS), acute 
The reference heavy chain variable region comprises the amino acid sequence of SEQ ID NO: 56, which is 100% identical to the claimed SEQ ID NO: 13 (aka at least 90% or 95% identical), see Figure 1A, sequence alignment below:
  Query Match             100.0%;  Score 629;  DB 20;  Length 117;
  Best Local Similarity   100.0%;  
  Matches  117;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLQQSGPELVRPGTFVKISCKASGYTFTNYDINWVNQRPGQGLEWIGWIYPGDGSTKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLQQSGPELVRPGTFVKISCKASGYTFTNYDINWVNQRPGQGLEWIGWIYPGDGSTKY 60

Qy         61 NEKFKAKATLTADKSSSTAYLQLNNLTSENSAVYFCASGYEDAMDYWGQGTSVTVSS 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEKFKAKATLTADKSSSTAYLQLNNLTSENSAVYFCASGYEDAMDYWGQGTSVTVSS 117

The reference light chain variable region comprises the amino acid sequence of SEQ ID NO: 54, which is 100% identical to the claimed SEQ ID NO: 14 (aka at least 90% or 95% identity), see Figure 1B, sequence alignment below: 
  Query Match             100.0%;  Score 563;  DB 20;  Length 108;
  Best Local Similarity   100.0%;  
  Matches  108;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIKMTQSPSSMYASLGERVIINCKASQDINSYLSWFQQKPGKSPKTLIYRANRLVDGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIKMTQSPSSMYASLGERVIINCKASQDINSYLSWFQQKPGKSPKTLIYRANRLVDGVPS 60

Qy         61 RFSGSGSGQDYSLTISSLEYEDMGIYYCLQYDEFPLTFGAGTKLELKR 108
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGQDYSLTISSLEYEDMGIYYCLQYDEFPLTFGAGTKLELKR 108


However, Lutz teaches anti-CD33 antibody My9-6 for treating a subject having a disease where CD33 is expressed, such as myelodysplastic syndrome, acute myeloid leukemia, chronic myeloid leukemia or pro-myelocytic leukemia, see entire document, abstract, in particular. 
The reference heavy chain variable region comprises the amino acid sequence of SEQ ID NO: 7, which is 100% identical to the claimed SEQ ID NO: 17 (aka at least 90% or 95%), see sequence alignment below:
  Query Match             100.0%;  Score 622;  DB 5;  Length 118;
  Best Local Similarity   100.0%;  
  Matches  118;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLQQPGAEVVKPGASVKMSCKASGYTFTSYYIHWIKQTPGQGLEWVGVIYPGNDDISY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLQQPGAEVVKPGASVKMSCKASGYTFTSYYIHWIKQTPGQGLEWVGVIYPGNDDISY 60

Qy         61 NQKFKGKATLTADKSSTTAYMQLSSLTSEDSAVYYCAREVRLRYFDVWGAGTTVTVSS 118
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NQKFKGKATLTADKSSTTAYMQLSSLTSEDSAVYYCAREVRLRYFDVWGAGTTVTVSS 118
120
The reference light chain variable region comprises the amino acid sequence of SEQ ID NO: 8, which is 100% identical to the claimed SEQ ID NO: 18 (aka at least 90% or 95% identity), see sequence alignment below: 
  Query Match             100.0%;  Score 581;  DB 5;  Length 113;
  Best Local Similarity   100.0%;  
  Matches  113;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NIMLTQSPSSLAVSAGEKVTMSCKSSQSVFFSSSQKNYLAWYQQIPGQSPKLLIYWASTR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 NIMLTQSPSSLAVSAGEKVTMSCKSSQSVFFSSSQKNYLAWYQQIPGQSPKLLIYWASTR 60

Qy         61 ESGVPDRFTGSGSGTDFTLTISSVQSEDLAIYYCHQYLSSRTFGGGTKLEIKR 113
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ESGVPDRFTGSGSGTDFTLTISSVQSEDLAIYYCHQYLSSRTFGGGTKLEIKR 113

Lutz teaches the antibody inhibits the growth of CD33-expressing cells, see p. 21, in particular. 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to substitute the VH and VL of a known monoclonal anti-CD19 scFv antibody in the chimeric antigen receptor (CAR) of Brogdon for the VH and VL from any one of the  humanized anti-CD33 monoclonal antibody as taught by Queen, Sutherland or Lutz to arrive at the claimed invention with a reasonable expectation of success, e.g., binding CD33-specific chimeric antigen receptor (CAR) to human CD33 expressed myeloid leukemia cells to redirect CD33 specific CAR expressing immune cells, e.g., T cells to CD33 expressing cancer cells for treating acute myeloid leukemia (AML) as taught by Dutour or Michalk (aka Cartellieri et al).   Appellant has not provided any evidence that substitution of the CD19 binding domain of CAR taught by Brogdon for the CD33 binding domain (VH and VL) as taught by Queen, Sutherland or Lutz having the same VH and VL as claimed would not bind CD33 specific CAR to CD33 expressing cancer cells, e.g., AML.  “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  See MPEP 2145 II.   
At page 11 last paragraph, Appellant states that in addition to the need to increase CD33 CAR specificity, Dutour also clearly recognizes the cytotoxic effects of CD33 CAR T cells on non-cancerous cells and the need to increase their safety.  For example, Dutour discloses: “We are now in the process of corroborating these data in a murine NOD/SCID/yc-/- model reconstituted with normal hematopoietic progenitors. Anyhow, we are well aware of the potential risks in humans... Moreover, a construct containing a suicide gene would be highly desirable (as discussed at the end), so that, in case of unwanted 
Appellant’s arguments have been fully considered but have not found persuasive.  
Dutour is cited for the teachings of using anti-CD33 to bind CD33 specific EBV-CTLs to CD33 expressing cancer cells, e.g., AML.  The claims would have been obvious over the prior art because Dutour taught anti-CD33 is useful for targeting CAR immune cell, e.g., EBV-CTLs to CD33+ cancer cells.  Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004), see MPEP 2145 X. D1.
At p. 12 of the Brief, Appellant asserts that the Examiner is again not considering each reference in totality. In particular, while the Examiner relies on Michalk for generally disclosing that CD33 is absent on normal pluripotent hematopoietic stem cells and normal tissues and thus a promising candidate for CAR-targeting immunotherapy, Dutour, as well as Kalos, Finney, and Tettamanti (discussed below), provide evidence that is in direct opposition to the Examiner’s conclusion. In fact, Appellant asserts that the state of the art overwhelmingly indicates that targeting the canonical myeloid marker CD33 in acute myeloid leukemia (AML) has largely been determined to result in toxicity from destruction of normal myeloid cells.

The person of ordinary skill in the art would have had a reasonable expectation of success in making CD33-specific chimeric antigen receptor (CAR) for redirecting immune cell, e.g., T cell to CD33+ acute myeloid leukemia as suggested by Dutour or Michalk by substituting the VH and VL in the chimeric antigen receptor (CAR) of Brogdon for the CD33 specific VH and VL from any one of the known FDA approved anti-CD33 antibodies as taught by Queen, Sutherland or Lutz because Brogdon teaches the typical CAR structure comprises leader sequence, VH-VL-CD8α hinge-CD8α transmembrane domain (TM), 4-1BB (CD137) and CD3 ζ intracellular domain, using well-established, standard molecular cloning techniques (see col. 88, in particular).  
One of ordinary skill in the art would have been motivated to include 41BB (aka CD137) in order to improve T cell intracellular signaling and in vivo persistent of CAR T cells, and one of ordinary skill in the art would have been motivated to include the CD8α hinge to reduce steric hindrance, just like that of Brogdon et al.  
One of ordinary skill in the art would have been motivated to make CD33-specific CAR T cells because Michalk teaches CD33 is a promising target for AML, which is absent on normal pluripotent hematopoietic stem cells and normal tissues, but is present on leukemic blasts in 85-90 % of adult and pediatric AML cases independent of the subtype of AML, see abstract, in particular. 

At page 13 of the Brief, Appellant asserts that one of ordinary skill in the art of CAR T cell therapy would not have expected that simply replacing the CD19 antigen binding domain of the CARs disclosed in Brogdon with the CD33 antigen binding domains from the monoclonal antibodies of Queen, Sutherland, and Lutz would have led to the successful treatment of a hematologic cancer. Firstly, as noted above, there are significant differences between treating a patient with therapeutic monoclonal antibodies and treating a patient with allogeneic T cell therapy, as disclosed in the present application. Notwithstanding these differences, Appellant asserts that one of ordinary skill in the art would have actually expected a certain degree of failure in the form of significant off-target cytotoxicity when using anti- CD33 CAR T cells, based at least on the teachings of Brogdon, Queen, Sutherland, and Lutz, but also newly cited Dutour and Michalk.
Appellant’s arguments have been fully considered but have not found persuasive.  
Obviousness does not require absolute predictability, however, at least some degree of predictability is required.  Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), see MPEP 2143.02 II.  Nothing in the prior art teaches the proposed modification would change the principle of operation, e.g., binding of CD33 specific CAR to CD33 expressing cells to redirect immune cell, e.g., T cells to CD33+ expressing cancer cells.  The claims are drawn to a product;  the claims on appeal are NOT drawn to a method of treating hematologic cancer or reduce off-target toxicity using CAR-T cell as argued.  

At page 13, last paragraph of the brief, Appellant respectfully asserts that the prior art references cited by the Examiner must be viewed in totality in order to provide the proper lens through which a 

Appellant’s arguments have been fully considered but have not found persuasive.  
Kalos (WO2012/079000), Finney et al. (J Immunology 2004 Jan 1: 172(1): 104-13) and Tettamanti et al (OncoImmunology 2014, 3(5): e28835) are not cited for the rejection on appeal.  

At page 14, Appellant states firstly, Kalos (WO2012/079000) discloses the use of a CD33/CD123 antigen binding domain (i.e., CD33/IL-3Ra), rather than a CD33 antigen binding domain by itself. Kalos discloses a CAR with an antigen binding domain specific for CD33, which is always associated with CD123 (IL-3Ra). There is no teaching, suggestion, or motivation provided by Kalos which would have prompted one of ordinary skill in the art to remove the CD123 specific binding site in the bi- specific CAR of the prior art.   Secondly, Finney discloses a CAR comprising 4-1BB and CD3ε intracellular domains (i.e., construct E in FIG. 3). One of ordinary skill in the art would readily acknowledge based on FIGS. 5 and 6 of Finney that this CAR was demonstrated to be inactive. Similarly, FIG. 10 of Finney and the corresponding discussion discloses that the cytolytic activity of this CAR (construct E) is basically at the same level as that of the weakest CARs, P67/G1/Zeta, which is at the level of non-cytolytic activity (FIG. 10, lower panel, the paragraph bridging pp. 109 and 110). And thirdly, Tettamanti discloses the superior efficacy of CD123- specific CAR T cells for the treatment of AML, especially as compared to CD33 CARs. In particular, Tettamanti discloses, “CD33 antigen was among the first AML antigens to be targeted by 

Appellant’s arguments have been fully considered but have not found persuasive.  
In response to the argument that there is no teaching, suggestion or motivation provided by Kalos which would have prompted one of ordinary skill in the art to remove the CD123 specific binding site in the bispecific CAR of the prior art, the term “comprising” is open ended.  It expands the chimeric antigen receptor to include additional domain that binds to CD123.  Appellant argued limitation, i.e., CD33/IL-3Ra, in not in the claims.  Kalos (WO2012/079000), Finney et al. (J Immunology 2004 Jan 1: 172(1): 104-13) and Tettamanti et al (OncoImmunology 2014, 3(5): e28835) are not cited for the rejection on appeal.  However, the teachings of the Michalk would have motivated one of ordinary skill in the art to swap the anti-CD33 in the CAR for the humanized anti-CD33 specific binding domain to minimize immunogenicity of the CAR for treating AML when administering to a human subject, see abstract, in particular.  
In response to the argument that Finney discloses a CAR comprising 4-1BB and CD3ε intracellular domains is inactive, and points to FIG. 10 of Finney as the corresponding discussion discloses that the cytolytic activity of this CAR (construct E) is basically at the same level as that of the weakest CARs, P67/G1/Zeta, which is at the level of non-cytolytic activity (FIG. 10, lower panel, the paragraph bridging pp. 109 and 110), it is noted that the lower panel of Figure 10 construct is P67/CD134.zeta, which is construct D, not construct E in Figure 3 as argued.  CD134 is OX40 whereas CD137 is 4-1BB, see Brogdon, col. 22, line 5.  Thus, Finney does not teach the chimeric antigen receptor 

In response to the argument that there is no reasonable expectation of success because Tettamanti discloses CD33 antigen expressed on both leukemic cells and low levels on normal hematopoietic stem/progenitor cells, Tettamanti discloses cytokine-induced killer (CIK) cells represent a peculiar population to be genetically modified by CARs, both in terms of feasibility and safety profile, with no significant toxicity toward normal myelopoiesis or role in graft-vs.-host disease (GVHD), see p. 28835-1, paragraph bridging middle and right column.  Tettamanti’s anti-CD33 CAR expressing CIK cell comprises the structure anti-CD33-CH2-CH3-CD28 transmembrane-CD28-OX40-ζ (a tripartite CD28-OX40-ζ) cytoplasmic domain that leads to higher proliferation and cytokine release of in vitro-activated T cells than what is observed with the CAR containing only one co-stimulatory domain as evidenced in reference 4 cited therein (Haematologica 2010, 95(12): 2144-2152, p. 2146, left col) and that anti-CD33 CAR-transduced CIK cells killed some normal human hematopoietic progenitor cells, a reduced, but consistent, number of clonogenic progenitors were recovered in vitro CFU assays.  This could be explained by the fact that not all normal CD34+, CD38- human hematopoietic progenitor cells express CD33 at their surface as evidenced in Haematologica 2010, 95(12): 2144-2152, p. 2151).   The reference teaches that a T-cell-based, CAR-mediated targeting of AML might be a potentially better approach.  T cells, in fact, might have superior homing capabilities, can amplify the anti-tumor immune responses through targeting specific cytokine release, and last but not the least, can proliferate after contact with tumor cells, thus ensuring a boosted and persistent anti-tumor activity and, perhaps, complete eradication of disease.  Obviously, this must be countered by balanced by the possibly greater toxic effects on the normal hematopoietic compartment: only in vivo studies will provide the necessary data on this issue, see p. 2151, right col. in Haematologica 2010, 95(12): 2144-2152).  Thus, Tettamanti’s anti-CD33 CAR 
Fast forward to 2014, Tettamanti teaches to further characterize the anti-AML CAR-redirected CIK cell anticancer activity, anti-CD33 and anti-CD123 CARs immunotherapeutic potential using in an in vivo NSG (NOD-SCID IL2Rγ-/- knockout mouse) model, see p. 28835-1, right col.  Tettamanti teaches “in both scenarios, both CARs were equally able to control the tumor growth without the emergence of antigen CD33- and CD123-loss variants during treatment”, see paragraph bridging page e28835-1 and e28835-2.   Thus, a person of ordinary skill in the art would have had a reasonable expectation of success and motivation to select CD33 as the target because Tettamanti teaches both CD33 and CD123 CARs were equally able to control the tumor growth without the emergence of antigen CD33- and CD123-loss variants during treatment, see paragraph bridging page e28835-1 and e28835-2.  

 At page 15 last paragraph of the brief, Appellant respectfully reiterates that the anti-CD33 CARs of the currently pending claims demonstrate surprising and unexpected efficacy, which would not have been predicted based on simply substituting the CD19 antigen binding domain of CARs disclosed in Brogdon with a randomly selected CD33 antigen binding domain (e.g., as disclosed in any of Queen, Sutherland, and/or Lutz), or based on the CD33 CARs disclosed in Dutour or Michalk. The surprising and unexpected technical effects associated with these specific combinations of domains include an active and improved anti-CD33 CAR that specifically targets cancer cells but has little effect on non-pathological cells expressing CD33. Appellant has demonstrated that the anti-CD33 CARs of the currently pending claims are not only active and able to specifically target CD33-expressing cancer cells (see, e.g., FIGS. 3-8 of the originally filed application), but they also exhibit persistence and low or no exhaustion (see, e.g., p. 46, lines 2 to 3 of the originally filed application). The data provided in the originally filed application clearly show that immune cells endowed with the anti-CD33 CARs of the currently pending claims exhibit particularly efficacious properties in terms of degranulation activity, IFN gamma release, and 
Appellant’s arguments have been fully considered but have not found persuasive.  
In response to the results of anti-CD33 CARs not only active and able to specifically target CD33-expressing cancer cells, these results are expected because Dutour teaches anti-CD33 specific CAR binds to CD33+ AML blast and CD33+ specific CAR-expressing EBV-CTLs can be redirected toward human CD33+ AML blasts in vitro and in vivo, see p. 2, left col. in particular.  Likewise, Michalk teaches fusing a CD33 specific scFv in series with CD3 zeta chain plus an additional costimulatory sequence derived from CD28 exhibited antigen-specific cytokine secretion, proliferation and target cell lysis, see abstract, Fig. 1D, in particular.   Both native human CD8(+) and CD4(+) T cells engrafted with CD33-specific CARs exhibited antigen-specific cytokine secretion, proliferation, and target cell lysis (Fig. 1B, C).   Last but not least, Tettamanti teaches to further characterize the anti-AML CARE-redirected CIK cell anticancer activity, anti-CD33 and anti-CD123 CARs immunotherapeutic potential using in an in vivo NSG (NOD-SCID IL2Rγ-/- knockout mouse) model, see p. 28835-1, right col.  Tettamanti teaches in both scenarios, both CARs were equally able to control the tumor growth without the emergence of antigen CD33- and CD123-loss variants during treatment, see paragraph bridging page e28835-1 and e28835-2.   
In response to the argument that the anti-CD33 CARs of the currently pending claims exhibit persistence and low or no exhaustion, these results are expected because Brogdon teaches CAR comprising costimulatory molecule such as 4-1BB (CD137) has been demonstrated to enhance expansion (aka exhibit persistence), effector functions, and survival of human CART cells in vitro and augments 

	At page 16, Appellant submitted supplemental experimental data (i.e., Appendix I) obtained with the CD33 CARs encompassed by the currently pending claims. As argued previously, these data demonstrate the specificity of the anti-CD33 CARs for cancer cells over non-cancerous hematopoietic cells, which underscores their surprising and unexpected efficacy based at least on the prior art cited above.”  Specifically, data submitted on January 7, 2021, in the response to the non-final office action issued on October 15, 2020 (.e., Appendix I, demonstrated that in CD33+ HSC (primary cells from cord blood), more than 60% of non-cancerous CD33+ cord blood cells (green bar) were spared and continued proliferating when treated with the anti-CD33 CARs of the currently pending claims, whereas the same anti-CD33 CARs at the same dose, destroyed 80% or more of CD33+ cancer cells (red bar).  

Appellant’s arguments have been fully considered but have not found persuasive.  
In response to the argument that the supplemental data in Appendix I submitted on January 7, 2021 demonstrated that in CD33+ HSC (primary cells from cord blood), more than 60% of non-cancerous CD33+ cord blood cells (green bar) were spared and continued proliferating when treated with the anti-CD33 CARs of the currently binding claims, whereas the same anti-CD33 CARs at the same dose, destroyed 80% or more of CD33+ cancer cells (red bar), the unexpected results are not commensurate in scope with the claims, see MPEP 716.02(d).  
In this case, the data in Appendix I showed that human primary T cells were transfected with CAR mRNAs encoding just two different CAR constructs (M195 or My9.6 scFv were associated with either a CD8a hinge or a FcγRIIIα hinge, a CD8«a transmembrane domain and intracellular domains CD3ε and 41BB).  Cytotoxicity assay: CD33 CAR expressing T-cells were incubated together with (CD33+)U937 or HSP and (CD33neg) target cells JEKO (cells in the same well).  Target CD33+ 
However, Claim 1 recites a chimeric antigen receptor (CAR) comprising:
(a) an extracellular ligand binding domain comprising a heavy chain variable region (VH) and a light chain variable region (VL) from a monoclonal anti-CD33 antibody, wherein the VH region comprises a polypeptide sequence having at least 90% identity to at least one sequence selected from the group consisting of SEQ ID NO: 11 (Queen’s humanized M19Ab), SEQ ID NO: 13 (Sutherland’s humanized m2H12), SEQ ID NO: 15, and SEQ ID NO: 17 (Lutz’s My9-6); and wherein the VL region comprises a polypeptide sequence having at least 90% identity to at least one sequence selected from the group consisting of SEQ ID NO: 12 (humanized M19), SEQ ID NO: 14 (Sutherland’s humanized m2H12), SEQ ID NO: 16, and SEQ ID NO: 18 (Lutz’s My9-6);

(c) a CD8α transmembrane domain having an amino acid sequence set forth in SEQ ID NO: 6; and
(d) a cytoplasmic domain comprising a CD3-ζ signaling domain having an amino acid sequence set forth in SEQ ID NO: 9, and a co-stimulatory domain from 4-1BB having an amino acid sequence set forth in SEQ ID NO: 8.  
Dependent claim 20 encompass any immune cell expressing the CAR of claim 1.  
Furthermore, Appellant has the burden of explaining the data from flow cytometry that measured cytotoxicity (cell death) in the Figure 
    PNG
    media_image2.png
    270
    263
    media_image2.png
    Greyscale
to cells survival and proliferation that spared non-cancerous CD33+ cord blood cells from Figure above, see MPEP 716.02(b).  Note, all bars in the Figure are grey, not green, red or blue.  One of ordinary skill in the art would not have equate in vitro cytotoxic activity to in vivo sparing hematopoietic cells, e.g., myeloid, erythroid, megakaryocytes and stem cells because no proliferation data for non-cancerous CD33+ cord blood cells after treatment or colony forming assays are provided.  Finally, only in vivo studies will provide the necessary data on target but off-tumor toxicity such as sustained myelosuppression.  Thus, the cytotoxic activity is consistent with killing CD33+ cells by CD33 specific CAR, albeit to a lower level for some 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/PHUONG HUYNH/Primary Examiner, Art Unit 1644         
                                                                                                                                                                                               Conferees:
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644                                                                                                                                                                                                        
/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.